Exhibit CENTERLINE HOLDING COMPANY To Securities Dealers, Commercial Banks, Trust Companies and Other Nominees: We are sending you this letter in connection with the distribution to certain holders of our eligible securities, including holders of our common shares (the “Common Shares”), of non-transferable subscription rights (the “Rights”) to purchase our 11.0% cumulative convertible preferred shares, series A-1 (the “Convertible Preferred Shares”). We have described the Rights and the rights offering in the enclosed prospectus supplement and the accompanying prospectus (the “Prospectus”) and evidenced the Rights by one or more subscription rights certificate(s) registered in your name or the name of your nominee (the “Subscription Rights Certificate(s)”). If the beneficial owner wishes to purchase our Convertible Preferred Shares through the rights offering, you should complete the appropriate Subscription Rights Certificates and submit them to the subscription agent with the proper payment.
